DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “perform reference mark detection to control the head not to discharge the liquid from the nozzles while performing feedback control of the carriage motor based on the velocity information in such a manner that the carriage moves at the target velocity along the scanning direction.” It is not understood what this means. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being anticipated by Anzai Anzai et al. (2012/0026217).

Regarding claim 1, Anzai teaches a printer comprising: 
a head (fig. 1, item H) having nozzles ([0036]) configured to discharge liquid therefrom; 
a carriage (fig. 1, item 14) with the head mounted thereon; 
a carriage motor (fig. 1, item CM) configured to, when driven, cause the carriage to move along a scanning direction ([0038]); 
an encoder (fig. 2, item 30) comprising: 
a scale (see figs. 1, 2, note that a scale is necessarily present) having reference marks formed thereon, the reference marks being arranged at regular intervals along a particular direction ([0045], see fig. 4); and 
a sensor (note that all encoders have sensors) configured to detect the reference marks formed on the scale while moving relative to the scale along the particular direction along with movement of the carriage along the scanning direction ([0053]); and 
a controller (fig. 2, item 74) configured to: 
perform liquid discharging to control the head to discharge the liquid from the nozzles toward a recording medium while performing feedback control of the carriage motor based on velocity information in such a manner that the carriage moves at a target velocity along the scanning direction, the velocity information representing a carriage velocity as a velocity of the carriage based on results of detecting the reference marks by the sensor (see fig. 7); 
determine whether the carriage velocity represented by the velocity information is higher than an overshoot threshold during the liquid discharging, the overshoot threshold being higher than the target velocity (see fig. 7, [0066]); and 
interrupt the liquid discharging, when determining that the carriage velocity represented by the velocity information is higher than the overshoot threshold during the liquid discharging ([0017])

Regarding claim 2, Anzai teaches the printer according to claim 1, wherein the controller is further configured to: 
perform reference mark detection (see fig. 4) to control the head not to discharge the liquid from the nozzles while performing feedback control of the carriage motor based on the velocity information in such a manner that the carriage moves at the target velocity along the scanning direction (note that depending on the print job, the carriage can always be controlled to move at the target velocity without necessarily discharging liquid for just a moment or an entire scanning motion if a print job has just stopped and the carriage need to be moved back to its home position); 
obtain the velocity information based on the results of detecting the reference marks by the sensor during the reference mark detection (see fig. 7, [0066]); and 
set the overshoot threshold based on a maximum value of the carriage velocity represented by the velocity information obtained during the reference mark detection ([0064]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853